Citation Nr: 0911308	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the Veteran's income for the year 2003 exceeded the 
threshold for entitlement to improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to May 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 administrative 
decision of a Regional Office of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
May 2007, when it was remanded for clarification of the 
record and to ensure compliance with applicable notice 
requirements.  The case was again before the Board in May 
2008, when it was again remanded to ensure such compliance.

The Veteran originally requested a hearing before the Board 
in his September 2004 substantive appeal. However, a letter 
from the Veteran received in February 2006 withdrew his 
request.


FINDING OF FACT

The Veteran's annualized countable income for the period on 
appeal in the year 2003 exceeded the maximum annual income 
limit for receipt of payment for nonservice-connected 
disability pension benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension 
benefits were not met during 2003.  38 U.S.C.A. § 1521(a), 
(b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 
3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004); Mayfield v. Nicholson, 19 
Vet.App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed.Cir. 2006).

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason v. Principi, 16 
Vet.App. 129, 132 (2002) (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve 
on active duty during a period of war); Smith (Claudus) v. 
Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal 
statute that prohibited payment of interest on past due 
benefits), aff'd, 28 F.3d 1384 (Fed.Cir. 2002).

The Board's prior remands have contemplated that this case on 
appeal may be understood to involve a dispute of fact, to the 
extent that there has been some suggestion of dispute 
regarding the amount Veteran's income for the period on 
appeal.  In a September 2008 letter, the Veteran was formally 
provided with notice of the evidence necessary to 
substantiate the claim, the types of evidence that VA will 
seek to obtain, and types of evidence that the claimant is 
expected to provide.  This notice was effectively timely, as 
it was provided prior to the most recent RO readjudication of 
this case.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
Moreover, the Veteran acknowledged receipt of the notice and 
expressed that he had no other information or evidence to 
provide to substantiate his claim in a signed statement dated 
in September 2008.

Therefore, the Board is also satisfied that the RO has 
complied with all applicable notice and duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. 
§ 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits; payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  
Medical insurance premiums, as well as the Medicare 
deduction, may be applied to reduce countable income.

The Veteran's application for improved pension was received 
in October 2003.  In the attached report of monthly income, 
the Veteran reported monthly income of $1,096 from social 
security; $137 per month was reported for his wife and each 
of his three children.  The term "veteran's annual income" 
for purposes of improved pension eligibility includes the 
veteran's annual income and the annual income of the 
veteran's dependent spouse and his dependent children.  38 
C.F.R. § 3.23(d)(4).  All summed, the pertinent reported 
income figures add up to $1,644 of total gross monthly 
income, and an annualized income of $19,728.

Effective December 1, 2002, the MAPR for a married veteran 
with three children was $17,651.  68 Fed. Reg. 5342-45 (Feb. 
3, 2003) ; see 38 C.F.R. § 3.23(a)(5); VA Adjudication 
Procedures Manual M21- 1, Part I, Appendix B.  This MAPR was 
in effect when the Veteran applied for improved pension and 
reported his income information in October 2003.

The Board notes that the Veteran reported "$3000" in 
medical expenses in his October 2003 application.  In its 
February 2004 administrative decision regarding that 
application, the RO accepted a substantially consistent 
figure, $2,928, as the Veteran's submitted medical expenses.  
At the time of the October 2003 application, five percent of 
the applicable annual MAPR was $882.55.  The portion of the 
submitted unreimbursable medical expenses which exceeded five 
percent of the annual MAPR in effect at the time of the 
October 2003 application resulted in, accepting for the 
moment the figure of $2,928 which had been used by the RO in 
February 2004, a remaining $2,045.45.  Even subtracting this 
$2,045.45 from the gross annual income of $19,728, the 
Veteran would still have had an annual income of $17,682.55.  
This annual income exceeds the applicable $17,651 MAPR.

The Board observes the Veteran's repeated references, 
including in his February 2004 and September 2004 statements, 
to the fact that the February 2004 administrative decision 
letter states that the MAPR applicable to 2003 for a veteran 
with a spouse and three children was $18,023.  However, the 
Board notes that the figure is incorrect as it was not the 
MAPR in effect during the period currently on appeal; the 
applicable MAPR in effect at the time of the Veteran's 
application for pension (with his report of income) received 
in October 2003 was $17,651.  68 Fed. Reg. 5342-45 (Feb. 3, 
2003).

The RO's December 2007 supplemental statement of the case 
included a detailed re-accounting of the Veteran's income and 
expenses for the year 2003, as directed by the Board's May 
2007 remand instructions.  The Board's own review of the 
record is generally consistent with the RO's accounting; the 
Board also notes that the Veteran's representative presented 
argument in this case in April 2008, October 2008, and 
February 2009; these statements have raised no specific 
objection to the RO's December 2007 accounting.

For the period on appeal, the RO determined the Veteran's 
monthly Social Security payment to be $1,096.70, with an 
additional $137 per month for his spouse and an additional 
$137 per month for each of his three children.  This 
calculates to a total of $1,644.70 per month, and $19,736.40 
annual income.  The RO appears to have taken this figure and 
rounded down to $19,736.00 in the December 2007 supplemental 
statement of the case.  The Board does observe that it 
appears that the Veteran's social security payments were 
actually in the amount of the rounded down total of $1,096; 
this is the amount that was reported by the Veteran as 
discussed above, and is consistent with the Board's review of 
the record.  Thus, the Board's slightly revised calculation 
of the Veteran's income for the purposes of this appeal 
remains $19,728.

The majority of the Veteran's reported unreimbursed medical 
expenses have been accepted as reported, without dispute.  In 
February 2004, the Veteran provided documentation to support 
his report of medical expenses for the period on appeal.  The 
Veteran reported $58.70 per month in Medicare, for a total of 
$704.40 annualized.  The Veteran reported $729.70 in his own 
unreimbursed expenses from Kettle Falls Pharmacy.  He 
reported $611.16 in his spouse's unreimbursed medical 
expenses from Kettle Falls Pharmacy.  The Veteran also 
reported $407 in his children's unreimbursed orthodontic 
expenses.  All of these reported unreimbursed expenses have 
been accepted for the purposes of the calculations associated 
with determining pension eligibility.

The only dispute regarding the Veteran's reported medical 
expenses for the period on appeal involves the Veteran's 
report of $572.04 in family medical expenses from Northeast 
Washington Medical Group (NWMG).  The account printout 
submitted by the Veteran identifies the expenses claimed to 
aggregate to the $572.04 in claimed unreimbursed medical 
expenses to this institution.  The Veteran submitted two 
account statements from this institution, and all entries 
reflecting a payment received, co-pay, check, or 
payment/check were accounted for in determining the amount of 
unreimbursed medical expense shown for 2003.  On one of the 
account statements, the Veteran directs attention towards a 
figure showing aggregated payments of $258.54, and on the 
other sheet the Veteran adds up expenses to claim a subtotal 
of $313.50; the two subtotals combined account for the 
Veteran's claimed $572.04 in NWMG expenses.

However, on the statements where the Veteran claims that 
$258.54 is shown, the visible itemized list of transactions 
does not permit verification of that amount.  The place where 
the $258.54 is shown on the statement makes no indication 
that the amount corresponds to payments made only during the 
period on appeal.  The itemized list of transactions, when 
reviewed, verifies only $171.21 in unreimbursed medical 
expenses.  The Board's May 2008 remand afforded the Veteran 
an opportunity to submit any evidence which might clarify the 
nature and timing of the ambiguously reported NWMG expenses 
if any such evidence might support his claim; the Veteran's 
September 2008 signed statement indicates he has no 
additional evidence to submit.

Additionally, both statements include the same $20 payment 
dated September 18, 2003; this payment is appropriately 
counted only once; the Board has counted this payment as part 
of the $171.21 subtotal discussed above.  Subtracting the $20 
from the $313.50 subtotal from the other account statement 
results in a corrected subtotal of $293.50 for that 
statement; the Board observes that it has verified this 
subtotal by adding the relevant items shown on that 
statement, omitting the $20 cash payment for September 18, 
2003.

Thus, taking the $171.21 subtotal together with the $293.50 
subtotal results in a total of shown unreimbursed medical 
expenses from Northeast Washington Medical Group of $464.71.

The Board notes that the RO's accounting resulted in a total 
of $414.71 for the unreimbursed medical expenses from 
Northeast Washington Medical Group.  The Board has not been 
able to clearly determine why there is a $50 discrepancy, but 
notes that the Board's calculation is more favorable to the 
Veteran.

Adding up all of the subtotals for the Veteran's shown 
unreimbursed medical expenses, the Board finds that the total 
is $2,916.97.  The applicable MAPR is $17,651, and 5% of this 
figure is $882.55.  Reducing the Veteran's medical expenses 
by 5% of MAPR yields an adjusted medical expense total of 
$2,034.42.  In turn, reducing the Social Security income of 
$19,728 by this amount yields countable income of $17,693.58.  
(The RO's calculation in this regard, using its slightly 
higher determination of the Veteran's Social Security income, 
was $17,702.28.)  This number exceeds the MAPR of $17,651 
and, therefore, the Veteran is not entitled to improved 
pension benefits for the period on appeal.

Therefore, for the period on appeal, the Veteran's annual 
income has exceeded the MAPR as established by Congress.  
While the Board can certainly empathize with any financial 
difficulty the Veteran is experiencing, the Veteran is not 
entitled to payment of VA pension benefits for the period on 
appeal because his income exceeds the statutory limit.

The Board acknowledges the argument of the Veteran's 
representative, made in an April 2008 brief, that the 
"spirit of the law" supports the Veteran.  Specifically, it 
is argued that "To take one year worth of money from a 
veteran and his family because of $101.00 over the allotted 
amount is simply cruel."  In the Board's view, this argument 
reflects a possible misunderstanding of improved pension 
benefits; it appears that the Veteran's representative 
believes that if the Veteran's income was slightly lower than 
the MAPR threshold, the Veteran would then be entitled to a 
substantial pension payment.  The availability of pension 
benefits is designed to supplement income to the extent 
necessary to ensure at least a minimum level of resources.  
To the extent that the Veteran meets or exceeds that 
threshold, pension benefits cannot be applied.  Even if, 
hypothetically, the Veteran's countable income were to be 
slightly less than the threshold, he would only then be 
entitled to pension benefits in the slight amount necessary 
to supplement the income to reach the threshold for the 
period on appeal.

Although recognizing the Veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA pension benefits when the Veteran's income 
exceeds certain levels.  The Court has held that where the 
law and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  Because 
the Veteran's income exceeds the statutory limits, he is not 
legally entitled to payment of pension benefits, regardless 
of his honorable service.  Thus, the Veteran's claim must be 
denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


